abouDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, line 3: the limitation “optionally” renders the claim indefinite because it is unclear if the limitations that follow are part of the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Landler (US Patent 10,315,904).
claim 14, Landler discloses a carousel (8) for use in a conveying system including a conveyer (exit conveyor after element 6; fig 1) carrying a plurality of objects (9) in an assembly line, the carousel located adjacent to the conveyor and having a plurality of object bays (7) in which an object may be located, the carousel being controllably rotatable about an axis to locate any of the object bays proximal to a robotic gripper (2, 3, 6) for controlled transfer of an object between the object bay and the conveyor.
Regarding claim 15, Landler also discloses each of the object bays includes a gripper (7) to grip an object.
Regarding claim 16, Landler also discloses objects are transferred from a loading gripper (2, 3, 5) to the conveyer via the carousel.
Regarding claim 17, Landler also discloses the loading gripper is configured to load an object into any one of the object bays and the robotic gripper is configured to unload an object from the carousel to the conveyer and optionally reload an object into any one of the object bays (fig 1).
Allowable Subject Matter
Claims 1-13 are allowed.
Regarding claim 1, Pivac (US Patent 8,166,727) is considered the closest prior art and discloses a machine (fig 1-3) for conveying objects, the machine including: 
a) a base (22, 22a or 22b); 
b) a turret (turret on 22, 22a or 22b) mounted to the base for rotation about an axis, the turret including: 

The primary reason for the allowance of claim 1 is the inclusion of a turret mounted track extending between the base and a position proximate a boom mounting; and a turret shuttle with a gripper to grip an object, the turret shuttle mounted on the turret mounted track and a boom mounted track extending therealong; and a boom shuttle with a gripper to grip an object, the boom shuttle mounted to the boom mounted track for controlled movement therealong, wherein when the turret shuttle and the boom shuttle are located proximate to the boom mounting, an object may be transferred therebetween; and a carousel located proximal to the base extending around the turret and rotatable about the axis, the carousel having a plurality of object bays in which may be located an object, the carousel being controllably rotatable about the axis to locate any of the object bays proximal to the turret mounted track for transfer of an object between the object bay and the turret shuttle in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015. The examiner can normally be reached Monday-Friday 8:30am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        11/16/2021